


Exhibit 10.1

Option Agreement




This Option Agreement (the "Agreement"), effective as of November 4, 2015 (the
"Effective Date"), is by and between Infinity Capital West, LLC, a Colorado
limited liability corporation, (“Infinity”), GC Finance Arizona LLC, Infinity’s
wholly-owned subsidiary (“GC”), and General Cannabis Corp., a Colorado
corporation (the "Optionee").




WHEREAS, Michael Feinsod (“Feinsod”) gave the Optionee notice of a potential
opportunity to make an investment of approximately $600,000 in a joint venture
with Dixie Brands, Inc. (“Dixie”) and Bloom Master Fund I, LLC to produce market
and distribute Dixie elixirs in the state of Arizona through an LLC being titled
“DB Products Arizona, LLC (“DB”) (the “Opportunity”) and Optionee advised
Feinsod that it did not have the financial resources to pursue the Opportunity;




WHEREAS, Feinsod decided to pursue the Opportunity individually through his
entity Infinity Capital West, LLC and its wholly owned subsidiary GC and
accordingly agreed to make a loan(s) to DB aggregating $600,000;




WHEREAS, GC agreed to lend Dixie $600,000 for which GC will receive a 14.0%
secured promissory note (the “Note”) in the amount actually loaned and a 50%
ownership interest in DB (the “Equity Interest”);




WHEREAS, GC is granting Dixie an option (the “Dixie Option”) to purchase a
portion of the Equity Interest in DB.  




WHEREAS, GC is offering the Optionee the right to purchase the Note and the
Equity Interest, subject to the Dixie Option, pursuant to this Option Agreement
on the same terms as paid by GC, plus the sum of $1.00;




NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Option.  GC hereby gives the Optionee the right to purchase the Note and the
Equity Interest from it in consideration for the Optionee’s repayment of all
amounts paid or incurred by GC in connection with the Joint Venture plus $1.00
(the “Option Consideration”).  The Option shall have a term of six (6) months
from the date hereof but shall terminate earlier if Michael Feinsod is no longer
the Optionee’s Chairman of the Board.  For purposes of this Agreement, “Costs”
shall mean all expenses incurred by Infinity in connection with the Joint
Venture, including legal fees actually paid, corporate filing fees actually paid
and travel expenses incurred by Infinity’s representatives in connection with
travel to and from DB’s facilities.  With respect to the Note, the Optionee will
pay to Infinity the amount of principal and accrued and unpaid interest
outstanding on the Note on the date of Optionee’s exercise of the Option and
Infinity shall assign the Equity Interest and the Note to the Optionee.




2.

Representations and Warranties.  Each of the parties to this agreement
represents and warrants that:




(a) it is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation;




(b) it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required for purposes of this
Agreement;




(c) it has the full right, corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;




(d) it is in compliance with all applicable laws  relating to this Agreement,
and the operation of its business;




(e) it has obtained all licenses, authorizations, approvals, consents or permits
required by applicable laws, including the rules and  regulations of all
authorities having jurisdiction over the conduct of its business generally
and to perform its obligations under this Agreement;




(f) this Agreement and performance hereunder does not violate any laws or
agreements entered into by the parties hereto; and




(g) this Agreement has been duly executed and delivered and constitutes a legal,
valid and binding obligation of the parties hereto, enforceable in accordance
with its terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors' rights generally or the effect of general
principles of equity.




--------------------------------------------------------------------------------







3.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rules (whether of the State of New York
or any other jurisdiction).




4.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.




5.

Further Assurances. Each of the parties hereto shall execute and deliver, at the
reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Agreement.










[SIGNATURE PAGE FOLLOWS]








2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.







 

INFINITY CAPITAL WEST, LLC

 

 

 

 

By:

/s/ Michael Feinsod

 

Name:

Michael Feinsod

 

Title:

Managing Member







 

GC FINANCE ARIZONA LLC

 

 

 

 

By:

/s/ Michael Feinsod

 

Name:

Michael Feinsod

 

Title:

Managing Member







 

GENERAL CANNABIS CORP.

 

 

 

 

By:

/s/ Robert Frichtel

 

Name:

Robert Frichtel

 

Title:

President and Chief Executive Officer








3


